OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
Boo. foe Xunsohik,Cowmlaeloner, page %

$ ar e~r ~
         to
          otl
            re&atln& the ~roaotln( oonduaff~
or m&dalalag  of fletlr ooabats, wrs8tLq  matohea,
bOXin  or 8porrlryooatertr82 lrhlbltloarfor monw
mmuneratlon, purse OT prlzo lqtllralentto bo reorltbd
by the partlolpurta or aontsrtaaats,ar wham a81d&d~-
*loo roe thorrte oa-theIrsfor 18 ahrr6d or reoqlred”
is oonterrod by ktlolr 614 of the Tars8 Penal Cod..
UndW this law ii&f0 ooiabata,   trO@t1in45
                                         mtahe8, box-
irq or rprrfa6 oonteda or exhibitlou em legalismI
In tbir state.
          Sootloa8 oi Artlola 614 protl6~8for the appli-
oatlon     ior a llooare by W&r pexsosPboforr 8nid par800
oan sot as 4 ae8tla.
      tlnallr, in Soot100 11, "matters pto~iblted”    or.
wwmerutea.   vfe find no inhlbltloa ylainrt a rr~rtlln~
me;oz mJea    a azl.7110en*ed mert1uq un4er the Ilot,
             6ubirraflon (o), of C3eotlon11, whloh raadr
a ir 0iio w~
           s0
            : ~1 no
                 4 tlp p i~‘r
           I;nOwlll&       l~ o r g lr o r p a r tia to
                       oonduot                        l la
        o r persalt a nye h a omr ta k tlstlr
                                        o     00& r ematoh,
        boring, sparring of nertlif&    oontert or exbi-
        bitloa lxoept it be as a burle8que.*
      Aft4r a sweful oon8l&mtlon     of a11 t&r tern,
prorirloar aad omdltlons of Article 614, l.a., the
Tax&a Boxing a 'SrestllnxLaw, we ham resohed the ooaolu-
sioo bltatIt 'wa8not the Int*ntloa ot the Lqialatux*
to iaolud@ within the oOTW8(ia of thi8 law an exhlbltlon
matched betrcen sari and beart and furthermore It was not
lta iatsntloa to p-oh&lit such aa w&lbltton.
Bon. Joe Xuasahik, C~sml~8loner, page 5

to obtain and tra58port.    ihrlng the last orntury       Itlq-
sraat r&-n       ex%lbltrdtralmd bears from rllla~o        to
tlllage thZ'OU@IOUtXUZOW.       %ti8 ~aSs3tS iadm a bwl-
WOO oi OtiptU?fn6eUb0 iOr W?.fOhtma           WR48 ti~q:h    6-d
wkst,    and thuo   arose ~WJI *aaa&~lea or bsar8V where
th bears were taught tdak#.        TTaiabd    bWU8 have llot
al-y8 ia thf8 OOU5w      ba45 OMff5Od t0 OtiOUSu8, $008,
and ofdo s&fw~     Today tko trrlmd bear la aot an WI-
oommoa sight In both Europa and Amrlaa.          2%~ brom
bear (Urlus ArotU8) is thq ooaaoneat       upsah     la aagtir-
It7 aad OUL be trained to ld*no e’      to amale and to
%TeSth".     900 8 ~0~rlopatIla    Brltan5lo8 tm.
           A oareful review ot the 'PeXaSOt;~tUtUS               both orL&
lnal and olril, rereala 50 express or lrplise  prohlbl-
t:o l
    n6akrt     an exhIbItlou WlWtli56 aetsh bat-en l 5a5
sad a WTtStlfM    boar.
      3u& a matoh la of the nature of a moolvgloal ex-
Llbltio:,in our oplnicn, and If atagad in eonaaetloa
with a &zro~Oa of *6OtlilB(4MtaheS sbvuld be 6~8eOaOd
M oaou~*tlon tax utd8r Artiolo 7047 (85) (a).    This taz
quastlaala not dirratly beforo us, but it lr dotumlna-
tlve vi th4 amta questlo aad wa a13u$    this (IpInion
upoa our own aot1on.
       The solo LeEal burla? m?Aah remal       to be aoaald-
ersd la ooweotloa with a grappling aontcat beCwee+naan
and BrUf.Zi 10 Whether Or 5Ot the OZ'Ut3lt~-tO-StdMlS 1Wa
of %X58 Wvuld br ooatrUenrd.
           Artlolr    1@0, R?rised Of+11        %ctUt88,     1985,    rend8
as   fO11OWS    t
           l4a used in ttla 85bdlrision, the ror4, 'an:-
      ~81’   i5oludo8    erurr  liti    dwb    arcrbre$ the
      words    *tmturof     atid *erwlt)lr~i~0hta~ every aot,
      ObfdIiOE     Or 56glO@t   WhWd?p   TltUle~O385r)r Or uI)-
      jU.stlrlablapnln or sfui5g    l       18 oaused, ~uvilt-
      ted   or lllo ued   ta aontinua   we5    there      a rea805-
                                                            la
      lbla r8wdy         or ralibi. Tltanot48 ‘oensr’ md
      ‘p6raal*       inolude uor,~ratlona, M4 the k!AoWledJJO
      and    aatr    ot yaats      *ad  eaployea    of  aorpratloar
      ia    regwd      to anlmmls trana~ortwl          owned,    Used
      by or in       cuato      of   the oor;o~atioa      shall    be
                            "I ac~tiwIgr  85a  acts    of  nuah    oorpor-
Bon.     foe   EunrabU,      tWmibsion0zLI.      i3~0    4



          AHlOlb      Ma,    RerlrbQ ClVll       statuter,       lW9,     pro-
~168s r
           lXt bball bo ualawfi:Jror an7 person to over-
       drira, rllUully 01erloa4, Qrlve uhan ortirloaQo6,
       overwwk, torture, tormont,    deprive of n8oosrary
       bubtananao, unbaoesbarll~ or aruelty bra& or
       WablObb4     mtilate  O? kill Uy b~imd   or oar=
       bby animbl ln br won bby vohlolo, br otbbrwlbb,
       Ln l orwl    or inhuman mamu,   or oauso or gro-
       barb the baab to bo don., or rho hbva      thb oharge
       or 0wto4y or my anhal u~~o~bw.rlly        fall8 to
       prorlbo lt dth proper rood, drink or artalE
       lb*naonb  1t.r
          &Hi018      1374 or %ho Penal Code, 1926, firs8 the
pantdtyrar         0mibity    t0   m-8,       48    rox.h=8:

            Wheezer of0riWife8, wlllplly ovorleads, drlreb
       whoa orerkaQoQ, orurror~, torturu, torsmnte, Qo-
       prlrer   oi neoessary lub tc DM c u,
                                         unnsoebbarllyO?
       bruolly best*, or bedlsrb~    sutilbtbl or killa
       any bbiral, or carrlob mj ul.mal ia or upon anr
       ~~blole,er othimvibo, ln a emol or Iahmano
       uumer, or eawu    er proauroetho baao to ba Qono,
       or rho having t&o uhugo or ouatody of any animal
       uunaoessarll7 ?b18 to ~oorldo it rlth prop?
       food, drink, or oruolly abandons it, bball bo
       tln&I not ezoo*diag twa hua6red Qollarr. ha wbQ
       in thlb artiole tho rceQ *anlml* %aoludel lrery
       lltibg Qunb oreatwro, bbQ thb uorbr *t0rturb*    084
       ~orabll~~ lnolrrderevery hot, omibbion   O? n4&Nt
       whwreby u~oooraar~ or unjuotifiablo pin or 8uf-
       fulllg lb 4.8UbIQ, per3llttoQ w  8llOmJQ to ooatla-
       uo rhen there lb a ruwrublo     rcraw or rsllsi.*
      Artio1or 4590 awl       lzotine4 ClVil St~totM,
l@eb, arratoardl prod40 T                 &icr
                                for a CItatoBuwm    of
Child and AxiimalProtaotlon, in the rollawing lawuago:
           %x0     oo+uaor     *hall appoint a sat.              Burotku
       of Qhild rnd AalrsrSProtaotloa w!~S.ohshall not
       harr lobs than alw          no* eoto thm twbnt~-OnO
       flbahrb   from the asmbarr ot tho       dlcootomtto oi
       thb Teoab   Stat0 &tm4ao SOOloty.                Fh0    OororOOZ
803.      Joe KQD80l?lk, CodsDlonu,                     pge     s

       thb   3Uptiinttmdtmt           Of     Publib     IlUtIWOth3&                44d
       the Attorney Oeneral shall be                      OX-Of:‘ibiO              mom-
       bar8 ol the BozrQ of Direotoraof said .statr
       Burem.
         'It akall be the duty of jafQ bureau to're-
       ou?o the b3foroemeat of thb law8 ror the re-
       reatioa et WOPgb to ohllQrea MQ dumb antMl8
       aa now or harwdtu               QeflnoQ by law; to                     appoint
       leoal and 3tate agtntr to aaeibt in thla wukj
       to aaelb* the or~anltatloaof Qlstrlotand
       OOU4t;r  bOOiOtiO8,   444 t0              &iV4        thbS   l’82r4S~t4-
       tlon      in tho StateEweuu~
                                to alQ euoh bOtitiO8
       and  a@ntb    la th o l
                         nforoeaeatof the lswe for
       the preventionot aroagr to ohlldrenand dumb
       a&km11 as prescribedby l.arland to prOwt8
       the growth or education and scatlassotrsror8blo
       to thb protaatlon or ohlldrenaaQ dumb ad?ialb.a

          Bat&-baitlq wab a b&tort very popular in EaglanQ
r0r 7c0 yO&?b,    but it WLb bU~~~b8~    011 lOOOUllt Of Or\ld-
tT la 1835.           ktba?   8hOWS     in    %Mfa       With       cl4       BruLn       in    4
bur~sbcub          with ball8
                  costmbb,      and bpengleb, hi &ioh he
danaed uid *sentthrough pa&o-       pazformanoa, wara tha
rage ior otmturles,but t&o    tralniog or the baC?b WaB
cmauctcd uith suah orwlty thet ft oauseQ rlgoroubaoa-
plsfzta       cnQ rtnally la 1867 t&a                  ihmian Oorernmnt pm-
hlbited the basr shou8. WllQ                          AniM~b         la      and    Out    of
the Zoo., 1.W. Xartn,SmlthsoalanSQ16ntlfloSerie8,
Vol. 6, pge 99.
           TbO    aCtt151t~    t0     bhtIdb*         1SWb     Of    t’clb     *tot8 We?0
eneetmi ta ,treveatenp traatmentor dumb sniwklb ukloh
oheraoterlzeQ berr-baltin#lnQ tho Russlasbear ~horrr.
The humsa raoe has pro@erreQ a long weyr since tho
QaYb O*%erry EaglenQand cisri8tRum&a 1~ lte attltuQ0
to-d   dw   bearta, aad th0 oolrrteof thib btete ~~14
                               trrataent
not tolorate a oruol or.fnhu~ran          or anlmalb
in   aq      pub110 s%hfbltiW.                im wfah to roint                 out,       hcworer,
that Sk OlmIOlJbe Mid that the FtdiOipPtIOQ      or a trala-
ld bsar Ln 4 8tWstliIb?
                      B&Oh  sith a m       ib p?hb iEd@
oridenoo         of   cruelty t3 th           bear.      The        prebWpt?oe             Of
crueltypclatr rcthor ta the haaan prtlalpnt,   bd $6+%
                           t into a oese full of x&SF
4%4SW%$ZeEtk~~dQrP@t.
      It 18 cur op!nlon that am exhibit103 wreatlini
aatah betweena mn, whetherhe la a duly llornosd
wrestler or nit, and a bear is legal In Tata* prfild-
0d It doe8 3ot violateArt:010188 of the aeri3dd civil
;;;?a;~; 1925, and Articlo1374 of the Fenal Cod8,
             tbo eruslty-to-aal5alrstatutes,wkl that
au&    ;ai;h is outnldoo? the furisdiotion and autSoC-
lty owlrrred ugon the Co,-ml.srlonarunder hrtlole414
of the Feel @de, Vernon** Annotated3tatutar,    Lo.,
the Texas Boxing4 Xrerrtliag LaW.
     Trust&g that we hare full1 anamreU yoiu iawi~,
we are
                              Youre very truly




DS:ob